Mr. Presiding Justice Matchett and Mr. Justice Barnes concur. Finding of facts. We find as ultimate facts that at the time of the shipment of the package in question, the plaintiff, M. B. Donchian, had knowledge of, and had assented to, the condition specified in the receipt given by the defendant, Brink’s Chicago City Express Company, whereby said defendant’s liability for loss of said package was limited to $20, unless a greater value was in said receipt stated; that at said time no greater value was stated by plaintiff in said receipt or otherwise; and that at the time of said shipment the plaintiff, acting in bad faith, concealed from the defendant the true value of the contents of said package.